--------------------------------------------------------------------------------

Exhibit 10.5



INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
January [__], 2019, by and between AMERI Holdings, Inc., a Delaware corporation
(the “Company”), and ______________________ (the “Indemnitee”).


RECITALS:


WHEREAS, the Indemnitee is a Director and/or Officer of the Company;


WHEREAS, Article NINTH of the Company’s Certificate of Incorporation and Article
EIGHTH of the Company’s Amended and Restated Bylaws provide for indemnification
of Directors and Officers acting on behalf of the Company; and


WHEREAS, Section 145 of the Delaware General Corporation Law (the “Statute”)
specifically provides that the indemnification provided by the Statute is not
exclusive; and


WHEREAS, the following subsidiaries of the Company have applied to North Mill
Capital LLC (“Lender”) for a $10,000,000 revolving credit facility (the “Credit
Facility”): Ameri100 California Inc., Ameri100 Arizona LLC, Ameri100 Georgia
Inc. and Ameri and Partners, Inc. (collectively, the “Borrowers”); and


WHEREAS, in order to induce Lender to (i) extend a certain revolving credit
facility to Borrowers and (ii) consummate a closing under a certain Loan and
Security Agreement by and between Borrowers and Lender (the “Loan Agreement”)
and the related agreements and documents as described therein (together with the
Loan Agreement, as each of the same may hereafter be amended, modified,
supplemented, substituted, extended or renewed from time to time, collectively,
the “Loan Documents”), Lender requires that the Indemnitee enter into a certain
Validity Guaranty Agreement with Management Support and Liquidation Assistance
Agreement (the “Validity Agreement”); and


WHEREAS, in connection with the Credit Facility, the Company has applied to seek
Directors and Officers Liability Insurance (“D&O Insurance”) coverage for
certain liabilities arising out of or related to the obligations under the
Credit Facility and Validity Guarantee which may be incurred by the Indemnitee
in the performance of his services as a director or officer of the Company; and


WHEREAS, as a result of developments affecting the terms, scope and availability
of D&O Insurance, there exists general uncertainty as to the extent and overall
desirability of protection afforded to Indemnitee by such D&O Insurance, if any,
and by statutory and bylaw indemnification provisions; and


WHEREAS, in order to induce the Indemnitee to enter into the Validity Guarantee,
the Company has determined and agreed to enter into this Agreement with the
Indemnitee.


NOW THEREFORE, in consideration of the Indemnitee’s service as a director or
officer and for entering into the Validity Agreement for the benefit of the
Company and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.           Indemnification.  The Company agrees to indemnify the Indemnitee to
the fullest extent now or hereafter permitted by applicable law (including,
without limitation, the indemnification permitted by the Statute) in the event
that the Indemnitee (i) is liable for any monetary payment due to Lender arising
out of or related to the Validity Agreement for any reason or (ii) was or is
made or is threatened to be made a party to or a witness in any threatened,
pending or completed action, suit, proceeding or appeal, whether civil,
criminal, administrative or investigative, relating to the Validity Agreement,
against all monetary amounts owed to Lender and all reasonable expenses
(including attorneys’ fees and disbursements), judgments, fines (including
excise taxes and penalties) and amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with any action, suit,
proceeding or appeal.  This Agreement is intended to cover all monetary amounts
owed under and all actions, suits, proceedings and appeals arising out of or
connected with the Indemnitee’s obligations under the Validity Agreement which
arise in the future, even if the Indemnitee is no longer associated with the
Company when such amount becomes owed or such action, suit, proceeding or appeal
arises or is threatened.


- 1 -

--------------------------------------------------------------------------------

2.           Advance Payment of Expenses.  Expenses incurred by the Indemnitee
in connection with any action, suit, proceeding or appeal, as described herein,
shall be paid by the Company in advance of the final disposition of such action,
suit, proceeding or appeal within thirty (30) days of Company’s receipt of any
invoice for reasonable and actual expenses incurred by Indemnitee;
provided however, Indemnitee has within ten (10) days after the Company’s
request, executed a written agreement satisfactory to the Company’s counsel to
repay all such amounts it if is ultimately determined that he is not entitled to
be indemnified by the Company under applicable law. Notwithstanding the
foregoing, the Company shall not be required to advance expenses for the defense
of Indemnitee for any cause of action that relate to activities that the Company
in its good faith determines are outside the scope of the duties required of
Indemnitee under this Agreement, including without limitation, causes of action
such as sexual harassment, personal torts and the like.


3.           Partial Indemnification.


(a)           The indemnification provided by this Agreement shall not be deemed
exclusive of any rights to which the Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote of
shareholders or Directors, applicable law or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity while
holding such directorship or office, where he acts or acted in that capacity at
the Company’s request.


(b)           If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonable incurred by the
Indemnitee in the preparation, investigation defense, appeal or settlement of
any civil or criminal action, suit, proceeding or appeal, but not, however, for
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for the portion of such expenses, judgments, fines or penalties to
which the Indemnitee is entitled.


4.           Contribution.  If the indemnification provided in Section 1 hereof
may not be paid to the Indemnitee under applicable law, then in any threatened,
pending or completed action, suit, proceeding or appeal in which the Company is
jointly liable with the Indemnitee, the Company shall contribute to the amount
of reasonable expenses (including attorneys’ fees and disbursements), judgments,
fines (including expense taxes and penalties) and amounts paid in settlement
actually and reasonably incurred and paid or payable by the Indemnitee in such
proportion as is appropriate to reflect (a) the relative benefits received by
the Company on the one hand and the Indemnitee on the other hand from the
transaction from which such action, suit, proceeding or appeal arise, and (b)
the relative fault of the Company on the one hand and of the Indemnitee on the
other in connection with the events which resulted in such expenses, judgments,
fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Indemnitee on the other shall be determined by reference to, among other things,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent the circumstances resulting in such expenses, judgments,
fines or settlement amounts.  The Company agrees that it would not be just and
equitable if contribution pursuant to this Section 3 were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations.


5.           Exclusions.


(a)           Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify the Indemnitee on account that the Indemnitee’s conduct is finally
adjudicated to have been knowingly fraudulent or deliberately dishonest, or to
have constituted willful or intentional misconduct.


- 2 -

--------------------------------------------------------------------------------

(b)           The Company shall not be liable to make any payment hereunder
(whether in the nature of indemnification or contribution) to the extent payment
is actually made to the Indemnitee under an insurance policy (an “Insurance
Policy”) or any other method outside of this Agreement. Before payment is
reasonable expended to be made under an Insurance Policy or such other method,
if the Indemnitee is required to pay any amount that the Company would otherwise
be obligated to pay except for the exclusion in this subparagraph (b), the
Company shall promptly advance the amount the Indemnitee is required to pay for
which the Company is liable hereunder. In the event that the Company makes any
advance to the Indemnitee under this subparagraph (b), the Indemnitee shall
promptly execute an assignment, if a form satisfactory to the Company’s counsel,
under which the funds the Indemnitee later receives under such Insurance Policy
or such other method are assigned to the Company in an amount not to exceed the
amount which the Company advanced pursuant to this subparagraph (b).


(c)           The Company shall not be liable hereunder for any amounts paid in
settlement of a proceedings effected without its prior written consent, which
shall not be unreasonably withheld.


6.           Term.  All obligations of the Company contained herein shall
continue (a) until both parties agree in writing to terminate this Agreement, or
(b) as long as the Indemnitee remains subject to any possible claim or
threatened, pending or completed action, suit, proceeding or appeal, whether
civil, criminal, administrative or investigative, arising out of the Validity
Agreement.


7.           Enforcement.  In the event the Indemnitee is required to bring any
action to enforce rights or to collect funds due under this Agreement and is
successful in such action, the Company shall reimburse the Indemnitee for all of
the Indemnitee’s reasonable expenses (including attorneys’ fees and
disbursements) in bringing and pursuing such action. The burden of proving that
indemnification or advances are not reasonable shall be on the Company.


8.           Obligations of the Indemnitee.


(a)           Promptly after receipt by the Indemnitee of notice of the
commencement of any action, suit, proceeding or appeal in which the Indemnitee
is made or is threatened to be made a part or a witness, the Indemnitee shall
notify the Company in writing of the commencement of such action, suit,
proceeding or appeal, but the Indemnitee’s failure to notify the Company shall
not relieve the Company from any obligation to indemnify or advance expenses to
the Indemnitee under this Agreement, except to the extent such delay in
providing notice has caused actual damages to the Company through prejudice to
the Company’s rights or its ability to defend the action, suit, proceeding or
appeal.


(b)           The Indemnitee shall reimburse the Company for all or an
appropriate portion of the expenses advanced to the Indemnitee pursuant to
Section 2 above if it is finally judicially adjudicated that the Indemnitee is
not entitled to be indemnified, or not entitled to be fully indemnified because
of indemnification in the particular circumstances is not permitted under
applicable law.


(c)           The Indemnitee shall not settle any claim or action in any manner
which would impose on the Company any penalty, constraint, or obligation to hold
harmless or indemnify the Indemnitee pursuant to this Agreement without the
Company’s prior written consent, which shall not be unreasonably withheld.


- 3 -

--------------------------------------------------------------------------------

9.           Defense of Claim.


(a)           Except as otherwise provided below, in the case of any action,
suit, proceeding or appeal commenced against the Indemnitee, the Company shall
be entitled to participate therein at its own expense and, to the extent that it
may wish, to assume the defense thereof.  If the Company wishes to assume the
defense of any action, suit, proceeding or appeal hereunder, the Company must
give written notice to the Indemnitee of such assumption of defense and of its
choice of counsel.  Such choice of counsel must be approved in writing by the
Indemnitee in his sole discretion, which will not be unreasonably withheld,
before the Company’s assumption of defense hereunder may proceed.  After notice
from the Company to Indemnitee of its election to assume the defense of any
action, suit, proceeding or appeal and the Indemnitee’s approval of the
Company’s choice of counsel, the Company shall not be obligated to the
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense thereof other than
reasonable costs of investigation, travel and lodging expenses arising out of
the Indemnitee’s participation in such action, suit, proceeding or appeal,
except as otherwise provided herein. The Indemnitee shall have the right to
employ the Indemnitee’s own counsel in such action, suit, proceeding or appeal,
but the fees and expenses of such counsel incurred after notice from the Company
to the Indemnitee of its assumption of the defense thereof shall be a the
Indemnitee’s expense (i) unless the employment of such counsel has been
requested by the Indemnitee and authorized in writing by the Company, or (ii)
unless the Company shall have employed counsel to assume the defense of such
action, suit, proceeding or appeal, in which case the reasonable fees and
expenses of the Indemnitee’s counsel shall be at the expense of the Company, or
(iii) unless counsel for the Indemnitee shall have provided a written opinion to
Company in accordance with applicable standards of professional conduct that
there may be a conflict of interest between the Company and the Indemnitee in
the defense of such action, suit, proceeding or appeal; and (iv) except for
reasonable costs and expenses for counsel for Indemnitee to monitor proceedings
(provided, however, that such counsel for will not appear as counsel of record
in any such proceeding).


(b)           In the event that counsel for the Indemnitee concludes that there
may be a conflict of interest between the Company and the Indemnitee in the
defense of an action, suit, proceeding or appeal, (i) the Company shall not have
the right to assume and direct the defense of such action, suit, proceeding or
appeal on behalf of the Indemnitee, and (ii) the Company shall indemnify the
Indemnitee for all reasonable legal fees and other reasonable expenses, but the
Company shall not be liable for any settlement or negotiated disposition of such
action, suit, proceeding or appeal or any part thereof effected without the
written consent of the Company, which shall not be unreasonably withheld.


10.         Severability.  In any provision of this Company shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.


11.         Notices.  Any notices or other communications required or desired
hereunder shall be written and shall be given by (a) certified mail, return
receipt requested, (b) overnight courier service, or (c) personal delivery. Such
notice or communication shall be deemed to be given upon receipt or on the date
of courier or personal delivery, as applicable, and shall be given to the
Indemnitee at the address set forth on the signature line, and to the Company at
the following addresses:



 
the Company:
AMERI Holdings, Inc.
 
5000 Research Court, Suite 750
 
Suwanee, Georgia 30024
 
Attention:  Barry Kostiner



or to such other address as either party may specify by written notice to the
other party.


12.         Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.


(b)           This Agreement shall be binding upon the Indemnitee, his heirs,
personal representatives and permitted assigns, and upon the Company, its
successors and assigns. This Agreement shall inure to the benefit of the
Indemnitee, his heirs, personal representatives and permitted assigns, and to
the benefit of the Company, its successors and assigns. No assignment of this
Agreement or of any duty or obligation hereunder shall be made by the Indemnitee
without the prior written consent of the Company, which shall not be
unreasonably withheld.


(c)           This Agreement supersedes any other oral or written agreements
between the Company and the Indemnitee which would restrict or lessen any of the
rights granted to the Indemnitee hereunder.


- 4 -

--------------------------------------------------------------------------------

(d)           No amendment, modification, termination or claimed waiver of any
of the provisions hereof shall be valid unless in writing and signed by the
party or an authorized representative of the party against whom such
modification is sought to be enforced.


IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.



 
AMERI HOLDINGS, INC.
     
By:
     
Name:
     
Title:
 




 
INDEMNITEE:
     
Name:
   
Address:
 





- 5 -

--------------------------------------------------------------------------------